Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 01/20/2021 is acknowledged. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 32, 40 and 98 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.” MPEP 2163.
MPEP § 2163 further states that, for a claimed genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus:
The claims are drawn to a polymeric tandem dye that comprises a water-soluble light harvesting multichromophore and a narrow emission acceptor fluorophore configured in energy-receiving proximity to the harvesting multichromophore and having an emission spectrum with a FWHM that is 35 nm or less in width.   
The claims as a whole cover a generic polymeric tandem dye; a genus which encompasses any possible structure of multichromophores and narrow emission acceptor fluorophores. Implicit in the claims is that such multichromophores and acceptor fluorophores must possess certain functional characteristics; namely, the chemical structures of acceptor fluorophores would transfer energy to the light harvesting multichromophore while the emission spectrum is a FWHM of 35 nm or less in width. 
The polymeric tandem meeting the structural requirements of the claims give rise to a large genus that is characterized by substantial variability. Such multichromophores and acceptor fluorophores may be any boron-dipyrromethene compound. 
Organic chemistry is unpredictable and the skilled artisan would not know how to extrapolate specific examples of the chemical structures from the instant specification, for example, FIG. 3, to forecast a polymeric tandem dye having an emission spectrum that has FWHM of 35 nm or less in width for a polymeric tandem dye. 
In particular, the skilled artisan would recognize that it is not possible to conclude generic structures of a multichromophore and a narrow emission acceptor fluorophore would possess an emission spectrum having a FWHM that is 35nm or less in width because the teachings of Bartholomew et al. (US2016/0264737A1, published 09/15/2016, of record) indicate that the acceptor chromophore of BODIPY compounds, which is in the instant claims 8-11 (i.e., BODIPY), do not possess the narrow emission of the claimed function as a polymeric tandem dye. In addition, Rong et al. (ACS NANO, vol. 7, no. 1, pgs. 376-384, published 2013) teach BODIPY of the claimed invention (see claims 7-11), but the BODIPY compound exhibits a narrow emission band of 53 nm of FWHM (see pg. 378, left col., after Fig. 1).   
However, the specification fails to provide written description for the genus of multichromophores and a narrow emission acceptor fluorophores. As stated above, the skilled artisan would know that it is impossible to conclude that any generic multichromophores and narrow emission acceptor fluorophores together in a polymeric tandem dye would possess the structure-function relationship as claimed. It is unquestionable that claims 1-13, 32, 40 and 98 are broad and generic, with respect to all possible compounds encompassed by the claims. The possible structural variations are limitless to any compound that may contain BODIPY dyes. Although the claims recite functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of compounds beyond those compounds specifically disclosed in the examples and figures of the specification. Moreover, the specification lack sufficient variety of species to reflect this variance in the genus. In particular, Bartholomew’s and Rong’s BODIPY compounds read on claims 7-11, but fail to satisfy the claimed limitations of claim 1. Therefore the specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims. 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.") Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Therefore, claims 1-13, 32, 40 and 98 do not meet the written description provision of 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 32, 40 and 98 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-13, 32, 40 and 98 are unclear to the metes and bounds of the claimed invention because the recited functional limitations in claim 1 do not correspond to the structures of the claims. In particular, claims 9-11 recite BODIPY structures but most of these chemical structures do not correlate to the claimed function of claim 1, as Bartholomew’s and Rong’s BODIPY compounds read on claims 9-11, but fail to satisfy the claimed function. Therefore, it is unclear to the structure-function relationship of the claimed invention. Please see the 112, written description, for the structure-function relationship. Further, claims 2-13, 32, 40 and 98 are rejected because they are dependent from claims 1.
Claims 10-13 recite (e.g., a 5- or 6-membered ring comprising carbon atoms and 0-3 heteroatoms selected from O, S, N) is unclear to the metes and bounds of formula (I). The use of parentheses renders the claim indefinite because it is unclear whether the limitation(s) within the parentheses are part of the claimed invention.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 10-13 fail to further limit claim 9 because the compounds recited in these claims have further broaden the scope of claim 9, as a BODIPY dye (i.e., unsubstituted) has a formula C9H7BF2N2. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant's arguments filed 12/07/2021 have been fully considered. Applicant’s amendments have necessitated a new ground of rejections (see above). 
Applicant argues on pages 12-13 of the Remarks that Bartholomew’s BODIPY 576/589 does not contain a FWHM that is 35nm or less in width because AAT Bioquest reference has indicated that BODIPY 576/589 has a FWHM of 44.99 nm which is not 35nm or less. 
Based on the evidence of AAT Bioquest, the argument is found persuasive. However BODIPY 576/589 reads on claims 7-11 and especially formula (I) of claim 10 which Q is C, R1, R3-R6 are hydrogen, R2 is heteroaryl, and R7 is substituted alkyl (this includes alkyl carboxylic acid) of claim 10. In addition, Rong’s BODIPY-based monomer (see above) would read on the claimed BODIPY (claims 9-13) but the BODIPY-based monomer of Rong has a FWHM of 53 nm, which is much higher FWHM than the claims. Based on the evidence, the claims do not meet the written description requirement and are unclear as to the metes and bounds of the claimed invention. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635